DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
This final office action is responsive to Applicant’s submission filed 05/17/2022. Currently, claims 1-6, 8 and 9 are pending. Claims 1, 8 and 9 have been amended. Claims 6 and 10-12 have been canceled. No newly added claim(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 9 recites the limitation "the first information acquisition unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2006/0124733 (Matthews) in view of U.S. Patent Appl. Pub. No. 2018/0089725 (Muramatsu et al. – hereinafter Muramatsu), and further in view of Japanese Pub. No. 2015-102988 (Abe et al. – hereinafter Abe, see attachment).

Referring to claim 1, Matthews discloses a sales system comprising: 
a plurality of information acquisition units correspondingly installed for a plurality of respective products; [See paragraphs 0027-0030, 0034] 
at least one memory configured to store one or more instructions; and [See paragraph 0032]
at least one processor configured to execute the one or more instructions to: [See paragraph 0032]
register a product corresponding to a first information acquisition unit in association with customer identification information when the customer identification information is input through the first information acquisition unit. [See paragraphs 0034, 0040] 
Matthews does not explicitly disclose the limitations: 
receive a request for a product list associated with the customer identification information from a customer terminal; 
transmit the product list to the customer terminal in response to the request; and 
wherein the processor is further configured to execute the one or more instructions to: 
perform an authentication processing on a basis of reference information registered in advance and authentication information acquired through an authentication information acquisition unit, the reference information including the customer identification information and a biometric information, and the reference information including the customer identification information and the biometric information, 
when the customer identification information, regarding which the authentication processing is successful, is input through the first information acquisition unit within a predetermined time after the authentication processing regarding the customer identification information is successful, register the product corresponding to the first information acquisition unit in association with the customer identification information. 
Muramatsu teaches a system with the limitations: 
receive a request for a product list associated with the customer identification information from a customer terminal; [See paragraphs 0088, 0147]
transmit the product list to the customer terminal in response to the request; and [See paragraphs 0036, 0044, 0057, 0088] 
wherein the processor is further configured to execute the one or more instructions to: 
perform an authentication processing on a basis of reference information registered in advance and authentication information acquired through an authentication information acquisition unit, the reference information including the customer identification information and a biometric information, and the reference information including the customer identification information and the biometric information. [See Muramatsu paragraphs 0056, 0057, 0084, 0085, 0113] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Matthews to have incorporated a virtual shopping cart feature as in Muramatsu with the motivation of enabling a user to access and review a product list associated with a purchase/store visit. [See Matthews paragraph 0036; Muramatsu paragraphs 0088, 0089] 
In addition, Abe teaches a system with the limitation: when the customer identification information, regarding which the authentication processing is successful, is input through the first information acquisition unit within a predetermined time after the authentication processing regarding the customer identification information is successful, register the product corresponding to the first information acquisition unit in association with the customer identification information. [See paragraphs 0122, 0124, 0159, 0160] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the combination of Matthews and Muramatsu to have incorporated a timed-shopping cart feature as in Abe with the motivation of returning inventory held for purchase after inaction by a buyer for a predetermined time. [See Abe paragraphs 0122, 0124] 

Referring to claim 5, the combination of Matthews and Muramatsu discloses the sales system according to claim 1 wherein the processor is further configured to execute the one or more instructions to perform settlement processing of the products included in the product list on the basis of information received from the customer terminal. [See Matthews paragraphs 0019, 0036]

Referring to claim 6, the combination of Matthews and Muramatsu discloses the sales system according to claim 1, wherein the plurality of information acquisition units are installed on a display shelf unit where respective samples for the plurality of products are displayed. [See Matthews paragraphs 0027-0030, 0034, Fig. 1] 

Referring to claim 8, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Referring to claim 9, it recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Muramatsu and Abe, as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2005/0230472 (Chang).

Referring to claim 2, the combination of Matthews, Muramatsu and Abe discloses the sales system according to claim 1 above. The combination does not explicitly disclose the limitation: 
wherein the processor is further configured to execute the one or more instructions to: 
edit the product list on the basis of an editing instruction received from the customer terminal, and 
transmit the edited product list to the customer terminal.
Chang teaches a system with the limitations: 
edit the product list on the basis of an editing instruction received from the customer terminal, and [See paragraphs 0031, 0155, 0162]
transmit the edited product list to the customer terminal. [See paragraphs 0031, 0155, 0162]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the teachings of the combination of Matthews, Muramatsu and Abe to have incorporated a shopping cart editing feature as in Chang with the motivation of enabling a user to access and make changes to a product list associated with a purchase. [See Matthews paragraph 0036; Chang paragraphs 0031, 0155, 0162] 

Referring to claim 3, the combination of Matthews, Muramatsu, Abe and Chang discloses the sales system according to claim 2, wherein the processor is further configured to execute the one or more instructions to delete a part or all of the products from the product list on the basis of the editing instruction. [See Chang paragraphs 0031, 0155, 0162]

Referring to claim 4, the combination of Matthews, Muramatsu, Abe and Chang discloses the sales system according to claim 2, wherein the processor is further configured to execute the one or more instructions to perform divide the products included in the product list into a delivery desired product and a take-home desired product on the basis of the editing instruction. [See Matthews paragraphs 0035, 0038] 

Response to Arguments
112 Rejection(s) 
Applicant’s arguments, see page 1, filed 05/17/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 1-6 and 8 has been withdrawn. 

101 Rejection(s) 
The outstanding 35 U.S.C § 101 rejection is withdrawn in light of Applicant's amendments. The claims now viewed as a whole are patent eligible under step 2A(II) of the two-part analysis in accordance with the USPTO's Interim Guidance on Patent Subject Matter Eligibility (SME) guidelines. In view of Applicant's amendments, and upon reconsideration of the claimed elements as a whole and an ordered combination (Step 2A(II)), the claimed invention(s) is/are found to be significantly more than an abstract idea. The claims provide additional elements that integrates the abstract idea into a practical application. 
For the reasons given above the 35 U.S.C § 101 rejection of the previous action is withdrawn. 

102/103 Rejection(s)
Applicant’s arguments with respect to claims 1-6, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687